Citation Nr: 0401646	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  97-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to April 1970 
and from February 1988 to August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

This matter was before the Board in May 1998 when it was 
remanded for further development.  The matter was again 
remanded by the Board in April 2000.  

The veteran was afforded a hearing on the matter at the 
Pittsburgh RO in March 1997.  


FINDING OF FACT

The veteran does not have PTSD that is related to his 
service.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.  The veteran was informed of 
this change in the law by a March 2001 letter from the RO.          

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  In this regard, the 
February 1997 statement of the case and the supplemental 
statements of the case (SSOC's), issued in April 1997, 
December 1999, and June 2003 informed him of what evidence 
was needed in order to establish entitlement to service 
connection regarding his claim of entitlement to service 
connection for PTSD and letters from the RO in August 1996, 
August 1998, and October 2002 informed him that in it must be 
established that he had a stressor during his active duty.       

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the March 2001 
RO letter informed the veteran that the law states that the 
duty to assist requires VA to develop for all relevant 
evidence in the custody of a federal department or agency and 
for private records and lay or other evidence identified by 
the veteran.  Additionally, the letter stated that VA would 
assist him by providing a medical examination or getting a 
medical opinion if it was decided such was necessary to make 
a decision on his claim.  See 38 C.F.R. § 3.159(c) (2003).  
Here, the veteran has not referenced any records that have 
not been obtained and considered in conjunction with the 
veteran's claims on appeal.  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).     

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  In this regard, the Board again 
notes that this matter has already been remanded by the Board 
twice.

				II.  Service Connection

The veteran asserts that he has PTSD as a result of his 
military service. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

In February 1996, the veteran filed his PTSD claim.  Claims 
for service connection for PTSD are evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 3.304(f).  During 
the pendency of the veteran's appeal, amendments to those 
criteria were enacted.  The most recent amendments became 
effective on March 7, 2002.  See 67 Fed. Reg. 10,330- 10,332 
(2002).

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  

As discussed below, the Board has determined that the veteran 
does not have PTSD, and his claim for service connection for 
PTSD fails under both applicable versions of 38 C.F.R. § 
3.304(f).  Therefore, the veteran has not been prejudiced by 
the Board's adjudication of his claim.  Indeed, a remand of 
this issue would only result in needless delay and impose 
further burdens on the RO, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

Personnel records do show that the veteran served in Vietnam; 
he was a mechanic assigned to U.S. Naval Mobile Construction 
Battalion 74.  The veteran's DD 214 does not contain 
definitive evidence of participation in combat.  There is no 
indication that he ever received any citations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman's Badge, Purple Heart, or similar citation, but 
his DD 214 does show that he received a Navy Unit 
Commendation Ribbon.  His personnel records show an entry 
dated December 17, 1969 stating that the veteran was 
authorized to wear the Fleet Marine Force Combat Operations 
Insignia for participation in actual combat while attached to 
U.S. Naval Mobile Construction Battalion 74.  BUPERS Notice 
1650, dated December 21, 1965 states that the insignia 
authorizes Navy personnel who have been or will be attached 
to Marine Corps units participating in actual combat action 
at any time subsequent to July 1, 1958.  This applies to a 
Marine Corps unit which "has been or is currently engaged in 
actual combat action".   

Initially, though, the issue before the Board is whether the 
veteran has PTSD.  Because the Board finds, for the reasons 
discussed infra, that the veteran does not suffer from PTSD 
as a result of his military service, the issue of whether the 
veteran participated in combat or was exposed to a stressor 
is not material.  Thus, even if participation in combat were 
to be assumed in this case, in light of the Board's 
determination that the preponderance of the evidence is 
against the claim that the veteran has PTSD as a result of 
his military service, the claim still fails.  The veteran's 
participation in combat is a "downstream" issue which will 
not be further discussed.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. § 1110, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).   

The relevant medical evidence of record includes a 1995 
discharge summary from Washington Hospital which noted a 
final diagnosis of major depression.  The record also 
contains numerous reports from Dr. Carlo Sirri regarding 
treatment for major depressive disorder.  A July 1995 
psychiatric assessment diagnosed major depressive disorder, 
single episode.  Also included in the record is a report from 
Dr. David Spence, dated in May 1996, in which he it was noted 
that the veteran was alleging emotional disability due to 
work related stress.  The examiner concluded that the 
veteran's complaints were in the nature of a subjective 
protest against what were in effect the normal stresses of 
working in a prison environment.  Additionally, Social 
Security Administration (SSA) records show that SSA diagnosed 
the veteran with major depression in 1995.   

A September 1996 VA PTSD examination report noted that the 
veteran was seeking service connection for a PTSD secondary 
to Vietnam service.  However, the examiner diagnosed the 
veteran with PTSD, chronic, moderate to severe, secondary to 
his experiences in the Department of Corrections.  The 
examiner stated "[r]ule out PTSD secondary to his 
experiences in Vietnam (provisional at best)".  The examiner 
stated that it was his view that, while the veteran did have 
some symptoms characteristic of PTSD associated with his 
military experiences, the bulk of his problems were related 
to his experiences with the state Department of Corrections.  
He further stated that there seemed to be some lack of 
substance and some inconsistency, as well as some 
nonspecificity with regard to his experiences in Vietnam and 
with regard to his symptoms at the time of the examination.  
He stated that the bulk of the symptoms present related to 
his experiences in the Department of Corrections and only 
incidentally reminded him about Vietnam.
  
VA progress notes include a November 1998 report in which it 
was noted to rule out PTSD.  The record also contains an 
evaluation for PTSD dated April 6, 2000.  The veteran 
reported stressors related to his time in Vietnam, but also 
stated that he was physically assaulted at least seven times 
while working as a corrections officer in the 1990's.  He 
additionally stated that he endured verbal and mental abuse 
on a daily basis from both co-workers and inmates.  The 
examiner noted that the veteran's score of 170 on the 
Mississippi Scale for Combat-Related PTSD placed him well 
above the cut-off of 107 and the average score of 130 for 
Vietnam veterans.  He stated further that this was an 
extremely high score and that the high probability of over-
reporting and exaggerating must be considered.  He indicated 
that such a score may be indicative of someone who did not 
have PTSD, but who was trying to appear as if he did.  The 
examiner reported that on the PTSD checklist and follow-up 
questions the veteran endorsed the most extreme response on 
almost every item, which he stated was consistent with over-
reporting and exaggeration of symptoms.  The Axis I diagnosis 
was rule out PTSD.  The examiner stated that a significant 
amount of the veteran's distress appeared to be related to 
his time spent as a corrections officer and that it was 
unclear how or if his symptoms were related to his Vietnam 
experiences.        

The Board points out that a November 2000 individual therapy 
note listed an assessment of PTSD.  However, the examiner 
reported that the veteran's stresses were related to 
financial problems and problems with his girlfriend.  There 
was no mention of symptoms related to his military 
experiences.  Likewise, a January 2001 note assessed PTSD, 
but the examiner reported that the veteran complained of 
numerous stressors such as legal issues, financial problems, 
and alienation from his children.  Again, there was no 
discussion of PTSD as due to his experiences in Vietnam.       

Despite the indications of PTSD discussed above, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD as a result of his military 
experiences.  The aforementioned notes only describe personal 
and financial problems and the September 1996 and April 2000 
VA reports attribute the bulk of the veteran's symptoms to 
his time spent as a corrections officer.  One of the 
requirements of 38 C.F.R. § 3.304(f) is that there be medical 
evidence of a link between current symptoms and an in-service 
stressor.  In this case, the medical evidence establishes 
that the current symptoms are linked to post-service 
stressors.  Therefore, the Board concludes that no causal 
connection between PTSD and his period of military service 
has been demonstrated.  As the preponderance of the evidence 
is against the claim that the veteran has PTSD, the veteran's 
claim for service connection for PTSD fails on the basis that 
all elements required for such a showing have not been met.  
Accordingly, service connection for PTSD must be denied.    

The Board has considered the oral and written testimony of 
the veteran, who has asserted that he has PTSD related to his 
active military service in Vietnam.  However, as a layperson, 
the veteran is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski , 2 Vet. App. 492 (1992).  

Based on the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for PTSD must be 
denied.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the veteran's 
claim must be denied.    


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



